Exhibit 10.3

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

 

)

 

UNITED STATES OF AMERICA,

)

 

 

)

 

and

)

 

 

)

 

STATE OF ILLINOIS

)

 

 

)

 

and

)

 

 

)

 

STATE OF NEW YORK

)

 

 

)

 

and

)

 

 

)

 

COMMONWEALTH OF MASSACHUSETTS

)

 

 

)

 

Plaintiffs,

)

 

 

)

Civil Action No.

v.

)

 

 

)

Filed:

 

)

 

MARQUEE HOLDINGS, INC.

)

 

 

)

 

and

)

 

 

)

 

LCE HOLDINGS, INC.

)

 

 

)

 

Defendants.

)

 

 

)

 

 

FINAL JUDGMENT

 

WHEREAS, plaintiffs, United States of America, the State of Illinois, the State
of New York, and the Commonwealth of Massachusetts filed their Complaint on
December 21, 2005, plaintiffs and defendants, Marquee Holdings, Inc. (“AMC”) and
LCE Holdings, Inc. (“Loews”), by their respective attorneys, have consented to
the entry of this Final Judgment without trial or

 

--------------------------------------------------------------------------------


 

adjudication of any issue of fact or law, and without this Final Judgment
constituting any evidence against or admission by any party regarding any issue
of fact or law;

 

AND WHEREAS, defendants agree to be bound by the provisions of this Final
Judgment pending its approval by the Court;

 

AND WHEREAS, the essence of this Final Judgment is the prompt and certain
divestiture[s] of certain rights or assets by the defendants to assure that
competition is not substantially lessened;

 

AND WHEREAS, plaintiffs require defendants to make certain divestiture[s] for
the purpose of remedying the loss of competition alleged in the Complaint;

 

AND WHEREAS, defendants have represented to the United States that the
divestiture[s] required below can and will be made and that defendants will
later raise no claim of hardship or difficulty as grounds for asking the Court
to modify any of the divestiture provisions contained below;

 

NOW THEREFORE, before any testimony is taken, without trial or adjudication of
any issue of fact or law, and upon consent of the parties, it is ORDERED,
ADJUDGED AND DECREED:

 

I. Jurisdiction

 

This Court has jurisdiction over the subject matter of and each of the parties
to this action. The Complaint states a claim upon which relief may be granted
against defendants under Section 7 of the Clayton Act, as amended (15 U.S.C.
§ 18).

 

2

--------------------------------------------------------------------------------


 

II. Definitions

 

As used in this Final Judgment:

 

A.                                   “Acquirer” or “Acquirers” means the entity
or entities to whom defendants divest the Theatre Assets.

 

B.                                     “AMC” means defendant Marquee
Holdings, Inc., a Delaware corporation with its headquarters in Kansas City,
Missouri, its successors and assigns, and its subsidiaries, divisions, groups,
affiliates, partnerships and joint ventures, and their directors, officers,
managers, agents, and employees.

 

C.                                     “Loews” means defendant LCE
Holdings, Inc., a Delaware corporation with its headquarters in New York City,
New York, its successors and assigns, and its subsidiaries, divisions, groups,
affiliates, partnerships and joint ventures, and their directors, officers,
managers, agents, and employees.

 

D.                                    “Landlord Consent” means any contractual
approval or consent that the landlord or owner of one or more of the Theatre
Assets, or the property on which one or more of the Theatre Assets is situated,
must grant prior to the transfer of one of the Theatre Assets to an Acquirer.

 

E.                                      “Theatre Assets” means the first-run,
commercial motion picture theatre businesses operated by AMC or Loews, under the
following names and at the following locations:

 

 

 

Theatre Name

 

Theatre Address

i.

 

City North 14

 

2600 N. Western Ave.
Chicago, IL

ii.

 

Webster Place 11

 

1471 W. Webster Avenue
Chicago, IL

iii.

 

E-Walk 13

 

247 W. 42nd St.
New York, NY

iv.

 

Meridian 16

 

1501 7th Ave.
Seattle, WA

v.

 

Fenway 13

 

201 Brookline Ave.
Boston, MA

vi.

 

Keystone Park 16

 

13933 N. Central Expressway
Dallas, TX

 

3

--------------------------------------------------------------------------------


 

The term “Theatre Assets” includes:

 

1.                                       All tangible assets that comprise the
first-run, commercial motion picture theatre business including all equipment,
fixed assets and fixtures, personal property, inventory, office furniture,
materials, supplies, and other tangible property and all assets used in
connection with the Theatre Assets; all licenses, permits and authorizations
issued by any governmental organization relating to the Theatre Assets; all
contracts, agreements, leases, commitments, certifications, and understandings,
relating to the Theatre Assets, including supply agreements; all customer lists,
contracts, accounts, and credit records; all repair and performance records and
all other records relating to the Theatre Assets;

 

2.                                       All intangible assets used in the
development, production, servicing and sale of Theatre Assets, including, but
not limited to all licenses and sublicenses, intellectual property, technical
information, computer software (except defendants’ proprietary software) and
related documentation, know-how, drawings, blueprints, designs, specifications
for materials, specifications for parts and devices, quality assurance and
control procedures, all technical

 

4

--------------------------------------------------------------------------------


 

manuals and information defendants provide to their own employees, customers,
suppliers, agents or licensees, and all research data relating to the Theatre
Assets. Provided however, that this term does not include (a) any right to use
or interest in defendants’ copyrights, trademarks, trade names, service marks or
service names, or (b) assets that the defendants do not own and are not legally
able to transfer.

 

III. Applicability

 

A.                                   This Final Judgment applies to AMC and
Loews, as defined above, and all other persons in active concert or
participation with any of them who receive actual notice of this Final Judgment
by personal service or otherwise.

 

B.                                     Defendants shall require, as a condition
of the sale or other disposition of all or substantially all of their assets or
of lesser business units that include the Theatre Assets, that the purchaser
agrees to be bound by the provisions of this Final Judgment, provided, however,
that defendants need not obtain such an agreement from the Acquirer[s].

 

IV. Divestitures

 

A.                                   Defendants are ordered and directed, within
120 calendar days after the filing of the Complaint in this matter, or five
(5) days after notice of the entry of this Final Judgment by the Court,
whichever is later, to divest the Theatre Assets in a manner consistent with
this Final Judgment to an Acquirer acceptable to the United States in its sole
discretion after consultation with the State of Illinois, State of New York, and
Commonwealth of Massachusetts, as appropriate. The United States, in its sole
discretion, may agree to one or more extensions of this time period not to
exceed 60 days in total, and shall notify the Court in such circumstances.

 

5

--------------------------------------------------------------------------------


 

Defendants agree to use their best efforts to divest the Theatre Assets as
expeditiously as possible.

 

B.                                     In accomplishing the divestiture[s]
ordered by this Final Judgment, defendants promptly shall make known, by usual
and customary means, the availability of the Theatre Assets. Defendants shall
inform any person making inquiry regarding a possible purchase of the Theatre
Assets that they are being divested pursuant to this Final Judgment and provide
that person with a copy of this Final Judgment. Defendants shall offer to
furnish to all prospective Acquirers, subject to customary confidentiality
assurances, all information and documents relating to the Theatre Assets
customarily provided in a due diligence process except such information or
documents subject to the attorney-client or work-product privileges. Defendants
shall make available such information to the United States at the same time that
such information is made available to any other person.

 

C.                                     Defendants shall provide the Acquirer[s]
and the United States information relating to the personnel involved in the
operation of the Theatre Assets to enable the Acquirer[s] to make offers of
employment. Defendants will not interfere with any negotiations by the
Acquirer[s] to employ any defendant employee whose primary responsibility is the
operation of the Theatre Assets.

 

D.                                    Defendants shall permit prospective
Acquirers of the Theatre Assets to have reasonable access to personnel and to
make inspections of the physical facilities of the Theatre Assets; access to any
and all environmental, zoning, and other permit documents and information; and
access to any and all financial, operational, or other documents and information
customarily provided as part of a due diligence process.

 

6

--------------------------------------------------------------------------------


 

E.                                      Defendants shall warrant to all
Acquirers of the Theatre Assets that each asset will be operational on the date
of sale.

 

F.                                      Defendants shall not take any action
that will impede in any way the permitting, operation, or divestiture[s] of the
Theatre Assets.

 

G.                                     At the option of the Acquirer[s],
defendants shall enter into an agreement for products and services, such as
computer support services, that are reasonably necessary for the Acquirer[s] to
effectively operate the Theatre Assets during a transition period. The terms and
conditions of any contractual arrangements meant to satisfy this provision must
be commercially reasonable for those products and services for which the
agreement is entered and shall remain in effect for no more than three months,
absent approval of the United States, in its sole discretion, after consultation
with the State of Illinois, State of New York, and Commonwealth of
Massachusetts, as appropriate.

 

H.                                    Defendants shall warrant to the
Acquirer[s] of the Theatre Assets that there are no material defects in the
environmental, zoning or other permits pertaining to the operation of each
asset, and that following the sale of the Theatre Assets, defendants will not
undertake, directly or indirectly, any challenges to the environmental, zoning,
or other permits relating to the operation of the Theatre Assets.

 

I.                                         Unless the United States otherwise
consents in writing, the divestiture[s] pursuant to Section IV, or by trustee
appointed pursuant to Section V, of this Final Judgment, shall include the
entire Theatre Assets, and shall be accomplished in such a way as to satisfy the
United States, in its sole discretion (after consultation with the State of
Illinois, State of New York, and Commonwealth of Massachusetts, as appropriate)
that the Theatre Assets can and will be used by

 

7

--------------------------------------------------------------------------------


 

the Acquirer[s] as part of a viable, ongoing business of first-run, commercial
motion picture theatres. Divestiture[s] of the Theatre Assets may be made to one
or more Acquirers, provided that in each instance it is demonstrated to the sole
satisfaction of the United States that the Theatre Assets will remain viable and
the divestiture[s] of such assets will remedy the competitive harm alleged in
the Complaint. The divestiture[s], whether pursuant to Section IV or Section V
of this Final Judgment,

 

(1)                                  shall be made to an Acquirer (or Acquirers)
that, in the United States’s sole judgment (after consultation with the State of
Illinois, State of New York, and Commonwealth of Massachusetts, as appropriate),
has the intent and capability (including the necessary managerial, operational,
technical and financial capability) of competing effectively in the business of
first-run, commercial motion picture theatres; and

 

(2)                                  shall be accomplished so as to satisfy the
United States, in its sole discretion (after consultation with the State of
Illinois, State of New York, and Commonwealth of Massachusetts, as appropriate),
that none of the terms of any agreement between an Acquirer (or Acquirers) and
defendants give defendants the ability unreasonably to raise the Acquirer’s
costs, to lower the Acquirer’s efficiency, or otherwise to interfere in the
ability of the Acquirer to compete effectively.

 

V. Appointment of Trustee

 

A.                                   If defendants have not divested the Theatre
Assets within the time period specified in Section IV(A), defendants shall
notify the United States of that fact in writing. Upon application of the United
States, the Court shall appoint a trustee selected by the United States and
approved by the Court to effect the divestiture[s] of the Theatre Assets.

 

B.                                     After the appointment of a trustee
becomes effective, only the trustee shall have the right to sell the Theatre
Assets. The trustee shall have the power and authority to accomplish

 

8

--------------------------------------------------------------------------------


 

the divestiture[s] to an Acquirer[s] acceptable to the United States (after
consultation with the State of Illinois, State of New York, and Commonwealth of
Massachusetts, as appropriate) at such price and on such terms as are then
obtainable upon reasonable effort by the trustee, subject to the provisions of
Sections IV, V, VI, and VII of this Final Judgment, and shall have such other
powers as this Court deems appropriate. Subject to Section V (D) of this Final
Judgment, the trustee may hire at the cost and expense of defendants any
investment bankers, attorneys, or other agents, who shall be solely accountable
to the trustee, reasonably necessary in the trustee’s judgment to assist in the
divestiture[s].

 

C.                                     Defendants shall not object to a sale by
the trustee on any ground other than the trustee’s malfeasance. Any such
objections by defendants must be conveyed in writing to the United States and
the trustee within ten (10) calendar days after the trustee has provided the
notice required under Section VII.

 

D.                                    The trustee shall serve at the cost and
expense of defendants, on such terms and conditions as the Court approves, and
shall account for all monies derived from the sale of the assets sold by the
trustee and all costs and expenses so incurred. After approval by the Court of
the trustee’s accounting, including fees for its services and those of any
professionals and agents retained by the trustee, all remaining money shall be
paid to defendants and the trust shall then be terminated. The compensation of
the trustee and any professionals and agents retained by the trustee shall be
reasonable in light of the value of the Theatre Assets and based on a fee
arrangement providing the trustee with an incentive based on the price and terms
of the divestiture[s] and the speed with which it is accomplished, but
timeliness is paramount.

 

9

--------------------------------------------------------------------------------


 

E.                                      Defendants shall use their best efforts
to assist the trustee in accomplishing the required divestiture[s]. The trustee
and any consultants, accountants, attorneys, and other persons retained by the
trustee shall have full and complete access to the personnel, books, records,
and facilities of the business to be divested, and defendants shall develop
financial and other information relevant to such business as the trustee may
reasonably request, subject to reasonable protection for trade secret or other
confidential research, development, or commercial information. Defendants shall
take no action to interfere with or to impede the trustee’s accomplishment of
the divestiture[s].

 

F.                                      After its appointment, the trustee shall
file monthly reports with the parties and the Court setting forth the trustee’s
efforts to accomplish the divestiture[s] ordered under this Final Judgment. To
the extent such reports contain information that the trustee deems confidential,
such reports shall not be filed in the public docket of the Court. Such reports
shall include the name, address, and telephone number of each person who, during
the preceding month, made an offer to acquire, expressed an interest in
acquiring, entered into negotiations to acquire, or was contacted or made an
inquiry about acquiring, any interest in the Theatre Assets, and shall describe
in detail each contact with any such person. The trustee shall maintain full
records of all efforts made to divest the Theatre Assets.

 

G.                                     If the trustee has not accomplished such
divestiture[s] within six months after its appointment, the trustee shall
promptly file with the Court a report setting forth (1) the trustee’s efforts to
accomplish the required divestiture[s], (2) the reasons, in the trustee’s
judgment, why the required divestiture[s] has not been accomplished, and (3) the
trustee’s recommendations. To the extent such reports contain information that
the trustee deems confidential, such reports shall

 

10

--------------------------------------------------------------------------------


 

not be filed in the public docket of the Court. The trustee shall at the same
time furnish such report to the United States and, as appropriate, the State of
Illinois, State of New York, and Commonwealth of Massachusetts who shall have
the right to make additional recommendations consistent with the purpose of the
trust. The Court thereafter shall enter such orders as it shall deem appropriate
to carry out the purpose of the Final Judgment, which may, if necessary, include
extending the trust and the term of the trustee’s appointment by a period
requested by the United States.

 

VI. Landlord Consent

 

A.                                   If defendants are unable to effect the
divestiture[s] required herein due to the inability to obtain the Landlord
Consent for any of the Theatre Assets, defendants shall divest alternative
Theatre Assets that compete effectively with the theatre for which Landlord
Consent was not obtained. The United States shall in its sole discretion (after
consultation with the State of Illinois, State of New York, and Commonwealth of
Massachusetts, as appropriate), determine whether such theatre competes
effectively with the theatre for which landlord consent was not obtained.

 

B.                                     Within five (5) business days following a
determination that Landlord Consent cannot be obtained for one of the Theatre
Assets, defendants shall notify the United States and propose an alternative
divestiture pursuant to Section VI(A). The United States shall have then ten
(10) business days in which to determine whether such theatre is a suitable
alternative pursuant to
Section VI(A). If the defendants’ selection is deemed not to be a suitable
alternative, the United States shall in its sole discretion select the theatre
to be divested (after consultation

 

11

--------------------------------------------------------------------------------


 

with the State of Illinois, State of New York, and Commonwealth of
Massachusetts, as appropriate).

 

C.                                     If the trustee is responsible for
effecting the divestiture[s], it shall notify both the United States and the
defendants within five (5) business days following a determination that Landlord
Consent can not be obtained for one of the Theatre Assets. Defendants shall
thereafter have five (5) business days to propose an alternative divestiture
pursuant to Section VI(a). The United States shall have then ten (10) business
days in which to determine whether such theatre is suitable alternative pursuant
to Section VI(a). If the defendants’ selection is deemed not to be a suitable
competitive alternative, the United States shall in its sole discretion select
the theatre to be divested (after consultation with the State of Illinois, State
of New York, and Commonwealth of Massachusetts, as appropriate).

 

VII. Notice of Proposed Divestitures

 

A.                                   Within two (2) business days following
execution of a definitive divestiture agreement, defendants or the trustee,
whichever is then responsible for effecting the divestiture[s] required herein,
shall notify the United States and, as appropriate, the State of Illinois, State
of New York, and Commonwealth of Massachusetts of any proposed divestiture[s]
required by Sections IV or V of this Final Judgment. If the trustee is
responsible, it shall similarly notify defendants. The notice shall set forth
the details of the proposed divestiture[s] and list the name, address, and
telephone number of each person not previously identified who offered or
expressed an interest in or desire to acquire any ownership interest in the
Theatre Assets, together with full details of the same.

 

12

--------------------------------------------------------------------------------


 

B.                                     Within fifteen (15) calendar days of
receipt by the United States of such notice, the United States may request from
defendants, the proposed Acquirer or Acquirers, any other third party, or the
trustee if applicable additional information concerning the proposed
divestiture[s], the proposed Acquirer or Acquirers, and any other potential
Acquirer. Defendants and the trustee shall furnish any additional information
requested within fifteen (15) calendar days of the receipt of the request,
unless the parties shall otherwise agree.

 

C.                                     Within thirty (30) calendar days after
receipt of the notice or within twenty (20) calendar days after the United
States has been provided the additional information requested from defendants,
the proposed Acquirer or Acquirers, any third party, and the trustee, whichever
is later, the United States shall provide written notice to defendants and the
trustee, if there is one, stating whether or not it objects to the proposed
divestiture[s]. If the United States provides written notice that it does not
object, the divestiture[s] may be consummated, subject only to defendants’
limited right to object to the sale under Section V(C) of this Final Judgment.
Absent written notice that the United States does not object to the proposed
Acquirer[s] or upon objection by the United States, the divestiture[s] proposed
under Sections IV or Section V shall not be consummated. Upon objection by
defendants under Section V(C), the divestiture[s] proposed under Section V shall
not be consummated unless approved by the Court.

 

VIII. Financing

 

Defendants shall not finance all or any part of any purchase made pursuant to
Section IV or V of this Final Judgment.

 

13

--------------------------------------------------------------------------------


 

IX. Hold Separate

 

Until the divestiture[s] required by this Final Judgment has been accomplished
defendants shall take all steps necessary to comply with the Hold Separate
Stipulation and Order entered by this Court. Defendants shall take no action
that would jeopardize the divestiture[s] ordered by this Court.

 

X. Affidavits

 

A.                                   Within twenty (20) calendar days of the
filing of the Complaint in this matter, and every thirty (30) calendar days
thereafter until the divestiture[s] has/have been completed under Sections IV or
V, defendants shall deliver to the United States an affidavit as to the fact and
manner of its compliance with Section IV or V of this Final Judgment. Each such
affidavit shall include the name, address, and telephone number of each person
who, during the preceding thirty days, made an offer to acquire, expressed an
interest in acquiring, entered into negotiations to acquire, or was contacted or
made an inquiry about acquiring, any interest in the Theatre Assets, and shall
describe in detail each contact with any such person during that period. Each
such affidavit shall also include a description of the efforts defendants have
taken to solicit buyers for the Theatre Assets, and to provide required
information to prospective purchasers, including the limitations, if any, on
such information. Assuming the information set forth in the affidavit is true
and complete, any objection by the United States to information provided by
defendants, including limitation on information, shall be made within fourteen
(14) days of receipt of such affidavit.

 

B.                                     Within twenty (20) calendar days of the
filing of the Complaint in this matter, defendants shall deliver to the United
States an affidavit that describes in reasonable detail all

 

14

--------------------------------------------------------------------------------


 

actions defendants have taken and all steps defendants have implemented on an
ongoing basis to comply with Section IX of this Final Judgment. Defendants shall
deliver to the United States an affidavit describing any changes to the efforts
and actions outlined in defendants’ earlier affidavits filed pursuant to this
section within fifteen (15) calendar days after the change is implemented.

 

C.                                     Defendants shall keep all records of all
efforts made to preserve and divest the Theatre Assets until one year after such
divestiture[s] has/have been completed.

 

XI. Compliance Inspection

 

A.                                   For the purposes of determining or securing
compliance with this Final Judgment, or of determining whether the Final
Judgment should be modified or vacated, and subject to any legally recognized
privilege, from time to time duly authorized representatives of the United
States Department of Justice, the State of Illinois, State of New York, or
Commonwealth of Massachusetts, including consultants and other persons retained
by either of them, shall, upon written request of a duly authorized
representative of the Assistant Attorney General in charge of the Antitrust
Division, the Attorney General for Illinois, Attorney General for New York, or
Attorney General for Massachusetts, and on reasonable notice to defendants, be
permitted:

 

(1)                                  access during defendants’ office hours to
inspect and copy, or at plaintiff’s option, to require defendants provide copies
of, all books, ledgers, accounts, records and documents in the possession,
custody, or control of defendants, relating to any matters contained in this
Final Judgment; and

 

(2)                                  to interview, either informally or on the
record, defendants’ officers, employees, or agents, who may have their
individual counsel present, regarding such matters. The interviews shall be
subject to the reasonable convenience of the interviewee and without restraint
or interference by defendants.

 

15

--------------------------------------------------------------------------------


 

B.                                     Upon the written request of a duly
authorized representative of the Assistant Attorney General in charge of the
Antitrust Division, the Attorney General for Illinois, Attorney General for New
York, or Attorney General for Massachusetts, defendants shall submit written
reports, under oath if requested, relating to any of the matters contained in
this Final Judgment as may be requested.

 

C.                                     No information or documents obtained by
the means provided in this section shall be divulged by the United States, the
State of Illinois, State of New York, or Commonwealth of Massachusetts, to any
person other than an authorized representative of the executive branch of the
United States, or of each state government, except in the course of legal
proceedings to which at least one of the plaintiffs is a party (including grand
jury proceedings), or for the purpose of securing compliance with this Final
Judgment, or as otherwise required by law.

 

D.                                    If at the time information or documents
are furnished by defendants to the plaintiffs, defendants represent and identify
in writing the material in any such information or documents to which a claim of
protection may be asserted under Rule 26(c)(7) of the Federal Rules of Civil
Procedure, and defendants mark each pertinent page of such material, “Subject to
claim of protection under Rule 26(c)(7) of the Federal Rules of Civil
Procedure,” then the plaintiffs shall give defendants ten (10) calendar days
notice prior to divulging such material in any legal proceeding (other than a
grand jury proceeding).

 

XII. Notification

 

Unless such transaction is otherwise subject to the reporting and waiting period
requirements of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, 15 U.S.C. § 18a (the “HSR Act”), defendants, without providing advance
notification to the United

 

16

--------------------------------------------------------------------------------


 

States, shall not directly or indirectly acquire any assets of or any interest,
including any financial, security, loan, equity or management interest, in the
business of first-run, commercial theatres in Cook County, Illinois; New York
County, New York (Manhattan); King County, Washington; Suffolk County,
Massachusetts; and Dallas County, Texas during a 10-year period. This
notification requirement shall apply only to the acquisition of any assets or
any interest in the business of first-run, commercial motion picture theatres at
the time of the acquisition and shall not be construed to require notification
of acquisition of interest in new theatre developments or of assets not being
operated as first-run commercial motion picture theatre businesses, provided,
that this notification requirement shall apply to first-run, commercial theatres
under construction at the time of the entering of this Final Judgment.

 

Such notification shall be provided to the United States in the same format as,
and per the instructions relating to the Notification and Report Form set forth
in the Appendix to Part 803 of Title 16 of the Code of Federal Regulations as
amended, except that the information requested in Items 5 through 9 of the
instructions must be provided only about first-run, commercial theatres.
Notification shall be provided at least thirty (30) days prior to acquiring any
such interest, and shall include, beyond what may be required by the applicable
instructions, the names of the principal representatives of the parties to the
agreement who negotiated the agreement, and any management or strategic plans
discussing the proposed transaction. If within the 30-day period after
notification, representatives of United States make a written request for
additional information, defendants shall not consummate the proposed transaction
or agreement until twenty (20) days after submitting all such additional
information. Early termination of the waiting periods in this paragraph may be
requested and, where appropriate, granted in the same

 

17

--------------------------------------------------------------------------------


 

manner as is applicable under the requirements and provisions of the HSR Act and
rules promulgated thereunder. This Section shall be broadly construed and any
ambiguity or uncertainty regarding the filing of notice under this Section shall
be resolved in favor of filing notice.

 

XIII. No Reacquisition

 

Defendants may not reacquire any part of the Theatre Assets during the term of
this Final Judgment.

 

XIV. Retention of Jurisdiction

 

This Court retains jurisdiction to enable any party to this Final Judgment to
apply to this Court at any time for further orders and directions as may be
necessary or appropriate to carry out or construe this Final Judgment, to modify
any of its provisions, to enforce compliance, and to punish violations of its
provisions.

 

XV. Expiration of Final Judgment

 

Unless this Court grants an extension, this Final Judgment shall expire ten
years from the date of its entry.

 

XVI. Public Interest Determination

 

Entry of this Final Judgment is in the public interest.

 

Date:

 

 

 

 

 

 

 

 

 

Court approval subject to procedures
of Antitrust Procedures and Penalties
Act, 15 U.S.C. § 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United States District Judge

 

18

--------------------------------------------------------------------------------


 

Respectfully submitted,

 

FOR PLAINTIFF UNITED STATES
OF AMERICA:

 

 

/s/ William H. Jones II

 

William H. Jones II (WJ 2563)
Allen P. Grunes (AG 4775)
Gregg I. Malawer (GM 6467)
Avery W. Gardiner (AG 2011)
Joan Hogan (JH 5666)

 

Attorneys

 

Bernard M. Hollander (BH 0818)

 

Senior Trial Attorney

 

U.S. Department of Justice

 

Antitrust Division

Litigation III Section

325 Seventh Street, N.W., Suite 300

Washington, D.C. 20530

Tel: (202) 514-0230

Fax: (202) 307-9952

 

Dated: December 20, 2005.

 

19

--------------------------------------------------------------------------------


 

FOR PLAINTIFF STATE OF NEW YORK:

Eliot Spitzer, Attorney General

 

 

/s/ Jay L. Himes

 

By: Jay L. Himes (JH 7714)
Chief, Antitrust Bureau

 

 

/s/ Richard E. Grimm

 

Richard E. Grimm (RG 6891)
Assistant Attorney General

 

 

Antitrust Bureau

Office of the Attorney General

120 Broadway, Room 26C62

New York, New York 10271-0332

Tel: (212) 416-8282, (212) 416-8280

Fax: (212) 416-6015

 

 

FOR PLAINTIFF STATE OF ILLINOIS:

Lisa Madigan, Attorney General

 

/s/ Robert W. Pratt

 

By: Robert W. Pratt (RP 7924)

Chief, Antitrust Bureau

Office of the Attorney General

State of Illinois

100 West Randolph Street

13th Floor

Chicago, Illinois 60601

(312) 814-3722

 

Kavita Puri

Assistant Attorney General

OF COUNSEL

 

--------------------------------------------------------------------------------


 

FOR PLAINTIFF COMMONWEALTH OF MASSACHUSETTS
Thomas F. Reilly, Attorney General

 

 

/s/ Jeffrey S. Shapiro

 

By: Jeffrey S. Shapiro (JS 5521)
Mary B. Freeley (MF 1359)
Assistant Attorneys General
Office of the Attorney General
Commonwealth of Massachusetts
One Ashburton Place
Boston, MA 02108
(617) 727-2200

 

--------------------------------------------------------------------------------


 

FOR DEFENDANT AMC:

 

 

/s/ Ilene Knable Gotts

 

Ilene Knable Gotts (NY Bar 2797181)
Damian G. Didden (NY Bar 4163408)
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Tel: (212) 403-1113
Fax: (212) 403-2113

 

--------------------------------------------------------------------------------


 

FOR DEFENDANT LOEWS:

 

 

/s/ Deborah L. Feinstein

 

Deborah L. Feinstein
Arnold & Porter LLP
555 Twelfth Street, NW
Washington, D.C. 20004
Tel: (202) 942-5015
Fax: (202) 942-5999

 

--------------------------------------------------------------------------------